Name: 96/727/EC: Commission Decision of 29 November 1996 amending Decision 80/804/EEC concerning animal health conditions and veterinary certification for the importation of fresh meat from Canada (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  animal product;  America;  health;  trade
 Date Published: 1996-12-19

 Avis juridique important|31996D072796/727/EC: Commission Decision of 29 November 1996 amending Decision 80/804/EEC concerning animal health conditions and veterinary certification for the importation of fresh meat from Canada (Text with EEA relevance) Official Journal L 329 , 19/12/1996 P. 0051 - 0053COMMISSION DECISION of 29 November 1996 amending Decision 80/804/EEC concerning animal health conditions and veterinary certification for the importation of fresh meat from Canada (Text with EEA relevance) (96/727/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 16 thereof,Whereas Commission Decision 80/804/EEC (2), as last amended by Decision 81/662/EEC (3), lays down the animal health conditions and veterinary certification for the importation of fresh meat from Canada;Whereas it is possible, without the risk of spread of disease, to accept meat of bovine animals where such animals have originated in Canada or the United States of America and have spent part of the residency period in either country;Whereas both Canada and the United States have given undertakings to the Commission which will ensure notification to the Commission and the Member States, within 24 hours at the latest, of the confirmation of the occurrence of serious epizootic disease;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 80/804/EEC is hereby replaced by the Annex to this Decision.Article 2 This Decision shall apply from the 15th day after notification to the Member States.Article 3 This Decision is addressed to the Member States.Done at Brussels, 29 November 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 302, 31. 12. 1972, p. 28.(2) OJ No L 236, 9. 9. 1980, p. 25.(3) OJ No L 237, 22. 8. 1981, p. 33.ANNEX >START OF GRAPHIC>ANIMAL HEALTH CERTIFICATEfor fresh meat (1) of bovine animals, swine, sheep, goats and domestic solipeds intended for consignment to the European CommunityCountry of destination:Reference to public health certificate (2):Exporting country: CANADAMinistry:Department:References: (optional)I. Identification of meatMeat of: (animal species)Nature of cuts:Nature of packaging:Number of cuts or packages:Net weight:II. Origin of meatAddress(es) and veterinary approval number(s) (2) of approved slaughterhouse(s): Address(es) and veterinary approval number(s) (2) of approved cutting plant(s): III. Destination of meatThe meat will be sent from: (place of loading)to: (country and place of destination)by the following means of transport (3):Name and address of consignor:Name and address of consignee:(1) Fresh meat means all parts of domestic animals of the bovine, porcine, ovine and caprine species and of domestic solipeds which are fit for human consumption and which have not undergone any preserving process, chilled and frozen meat being considered as fresh meat.(2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC and Chapter 10 of Annex I to Council Directive 92/118/EEC.(3) For railway wagons or lorries the registration number should be given, for aircraft the flight number and for ships the name.IV. Attestation of healthI, the undersigned, official veterinarian, certify that the fresh meat described above has been obtained from:- in the case of fresh meat from bovine animals, animals which have remained in the territory of Canada or in the United States of America for at least three months before being slaughtered or since birth in the case of animals less than three months old,- in the case of fresh meat from swine, sheep, and goats, animals which have remained in the territory of Canada for at least three months before being slaughtered or since birth in the case of animals less than three months old,- in the case of fresh meat from domestic solipeds, animals which have remained in the territory of Canada or in the United States of America, for at least three months before being slaughtered or since birth in the case of animals less than three months old,- in the case of fresh meat from swine, animals which have not come from holdings which for health reasons are subject to prohibition as a result of an outbreak of porcine brucellosis during the previous six weeks,- in the case of fresh meat from sheep and goats, animals which have not come from holdings which for health reasons are subject to prohibition as a result of an outbreak of ovine or caprine brucellosis during the previous six weeks.Done at .............. ,(place)on .................... (date)(signature of official veterinarian) (1)Seal (1)(name in capital letters, title and qualification of signatory)(1) The signature and the seal must be in a colour different to that of the printing.>END OF GRAPHIC>